


PROMISSORY NOTE


$4,000,000
 
 
 
March 23, 2016



FOR VALUE RECEIVED, BUENA YUMA, LLC, an Arizona limited liability company (the
“Borrower”), promises to pay to the order of SRE MONARCH LENDING, LLC, a
Delaware limited liability company (together with its successors and assigns,
the “Lender”), the principal sum of FOUR MILLION DOLLARS ($4,000,000), or, if
less, the unpaid principal amount of the aggregate advances (“Advances”) made by
the Lender to the Borrower pursuant to the Loan Agreement (as defined below), as
set forth on the attached Schedule, on the dates specified in the Loan
Agreement, and to pay interest on the unpaid principal amount of each Advance on
each day that such unpaid principal amount is outstanding, at the Interest Rate
as provided in the Loan Agreement, on the Facility Maturity Date, and to pay the
Additional Interest at the time set forth in the Loan Agreement.
This Promissory Note (this “Note”) is issued pursuant to the Loan Agreement
dated as of the date hereof (as amended, modified, supplemented or restated from
time to time, the “Loan Agreement”), by and between the Borrower and the Lender.
Capitalized terms used but not defined herein shall have the meanings provided
in the Loan Agreement.
Notwithstanding any other provisions contained in this Note, if at any time the
rate of interest payable by the Borrower under this Note, when combined with any
and all other charges provided for in this Note, in the Loan Agreement or in any
other document (to the extent such other charges would constitute interest for
the purpose of any applicable law limiting interest that may be charged on this
Note), exceeds the highest rate of interest permissible under applicable law
(the “Maximum Lawful Rate”), then for so long as the Maximum Lawful Rate would
be exceeded, the rate of interest under this Note shall be equal to the Maximum
Lawful Rate. In no event shall the total interest received by the Lender under
this Note exceed the amount which the Lender could lawfully have received had
the interest due under this Note been calculated since the date of this Note at
the Maximum Lawful Rate.
Payments of the principal of, and interest on, Advances represented by this Note
shall be made by or on behalf of the Borrower to the holder hereof by wire
transfer of immediately available funds in the manner and at the address
specified for such purpose as provided in the Loan Agreement, or in such manner
or at such other address as the holder of this Note shall have specified in
writing to the Borrower for such purpose, without the presentation or surrender
of this Note or the making of any notation on this Note.
If any payment under this Note falls due on a day that is not a Business Day,
then such due date shall be extended to the next succeeding Business Day and
interest shall be payable on any principal so extended at the applicable
Interest Rate.




--------------------------------------------------------------------------------




Payment of the principal amount of the Note shall become due and payable at the
time or times set forth in the Loan Agreement. The indebtedness evidenced by
this Note may be borrowed, repaid and reborrowed, subject to and in accordance
with the terms and conditions of the Loan Agreement.
The Borrower expressly waives presentment, demand, diligence, protest and all
notices of any kind whatsoever with respect to this Note.
All amounts evidenced by this Note, the Advances and all payments and
prepayments of the principal hereof and the respective dates and maturity dates
thereof shall be endorsed by the Lender on the schedule attached hereto and made
a part hereof or on a continuation thereof, which shall be attached hereto and
made a part hereof; provided, however, that the failure of the Lender to make
such a notation shall not in any way limit or otherwise affect the obligations
of the Borrower under this Note as provided in the Loan Agreement.
The holder hereof may sell, assign, transfer, negotiate, grant participations in
or otherwise dispose of all or any portion of any Advances made by the Lender
and represented by this Note and the indebtedness evidenced by this Note.
The holder of this Note is entitled to the benefits of the Loan Agreement and
may enforce the agreements of the Borrower contained in the Loan Agreement and
exercise the remedies provided for by, or otherwise available in respect of, the
Loan Agreement, all in accordance with, and subject to the restrictions
contained in, the terms of the Loan Agreement.
This Promissory Note is the “Note” referred to in Section 2.1 of the Loan
Agreement.
This Note shall be construed in accordance with and governed by the laws of the
State of Illinois.
[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Note as on the date first
written above.
 
Borrower:
BUENA YUMA, LLC,
an Arizona limited liability company
 
By:___________________________________
 
Name:
 
Title:





--------------------------------------------------------------------------------




Schedule attached to Promissory Note dated March 23, 2016 of BUENA YUMA, LLC, an
Arizona limited liability company, payable to SRE MONARCH LENDING, LLC, a
Delaware limited liability company, and its successors and assigns.
Date of Advance or Repayment
Principal Amount of Advance
Principal Amount of Repayment
Outstanding Principal Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



